Title: To George Washington from John Jay, 14 May 1789
From: Jay, John
To: Washington, George



Sir,
New York May 14 1789

I have the honor of transmitting, herewith enclosed, the copy of Mr V. Berckel’s credentials which I received from him together with a translation of them.
Be pleased to name the hour at which you may think proper to receive him, and I will give him notice of it and accompany him—if to-morrow permit me to observe that some hour previous

to the levee will be most proper. With perfect respect and esteem, I have the honor to be, Sir, your most obedient and most humble Servt

John Jay.

